   
 
 
  

Case 1:03-md-01570-GBD-SN Document 5092 Filed 09/06/19 7
Case 1:03-md-01570-GBD-SN Document 5035 Filed O8/SU/L Ae

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

03-md-1570 (GBD)(SN)
ECF Case

In re Terrorist Attacks on September 11, 2001

 

This d t relates to:
is document relates to 15-cv-9903 (GBD\(SN)

Th B tt, Sr., et al. v. 1
omas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of Iran, et al.

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF -
BURNETT/IRAN PLAINTIFFS IDENTIFIED AT EXHIBIT A

(BURNETT / IRAN VU)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et
al., 15-cv- 9903 (“Burneti/Iran”), who are each the estate of a victim of the terrorist attacks on
September 11, 2001, and the Judgment by Default for liability only against the Islamic Republic
of Iran, the Islamic Revolutionary Guard Corps, and The Central Bank of the Islamic Republic of
Iran (collectively, the “Iran Defendants’’) entered on January 31, 2017 (15-cv-9903 ECF No. 85),
together with the entire record in this case, it is hereby;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., 15-cv-9903,
as identified in the attached Exhibit A, who are each the estate of a victim of the terrorist attacks
on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit A; and

it is

 
Case 1:03-md-01570-GBD-SN Document 5092 Filed 09/06/19 Page 2 of 4
Case 1:03-md-01570-GBD-SN Document 5035 Filed 08/31/19 Page 2 of 2

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B through
R to the Eubanks Declaration, dated August 31, 2019 (and identified in Exhibit A), are awarded
economic damages as set forth in Exhibit A and as supported by the expert reports and analyses
submitted as Exhibits B through R of the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.

Dated: New York, New York S RDERED:

8-46-2019" 6. Doucke

@GORGH B. DANIELS
United States District Judge

 
Case 1:03-md-01570-GBD-SN Document 5092 Filed 09/06/19 Page 3 of 4
Case 1:03-md-01570-GRD-SN_Dacument 5035-1 Filed 08/31/19 Page 1 af 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
SlLCfe|rALA Al Alwlrol—

NIM PN IN TRIN PNP iT H| ep Ref el ele. | ope
COP HAPMAP RIWIN Re [Opolojfsay aim] ARiwfrmofe

Paul

Bernard
Thomas
Suzanne
Christoffer
William
Alexander
Gerald
Wilson
Darlene
Ronald
Richard
Peter
James
Cora
Natalie
Judith
Maclovio
Sara

Case 1:03-md-01570-GBD-SN Document 5092 Filed 09/06/19 Page 4 of 4
ase 1:03-md-01570-GBD-SN Document 5035-1 Filed 08/31/19 Page 2 of 2

M.
Mikael
J h
M.

Paul
Falor
Embree
Franklin
J.

Paul
Edward

Janis
Camilla

Ambrose
Booms
Brown
Burnett
Call

jen
Cashman
Fil
Fisher

Golinski

Hashem

Holland
Ladsen

enchaca

wski

eterson

itus
ahlstrom
i d
cher

Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate
Estate

3
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
3
$
$
$
$
$
5
$
$
$
$
$
$
$

2,000,000.00
2,000,000.00
2,000,000.00
000,000.00
000,000.00
000,000.00
000,000.00
000,000.00
2,000,000.00
000,000.00
000,000.00
2,000,000.00
000,000.00
2,000,000.00
2,000,000.00
000,000.00
000,000.00
000,000.00
2,000,000.00
000,000.00
000,000.00
000,000.00
000,000.00
000,000.00
000,000.00
2,000,000.00
000,000.00
000,000.00
2,000,000.00
2,000,000.00
000,000.00
000,000.00
2,000,000.00
000,000.00
2,000,000.00
2,000,000.00
000,000.00

$ __74,000,000.00

4,475,752.00

6,298,686.00
4,045,587.00

71,551,830.00

8,105,310.00
8,806,871.00
8,560,063.00

1,339,687.00
24,826,086.00
9,533,237.00
17,063,383.00
9,683,801.00

2,615,329.00

6,405,653.00
10,574,447.00

1,417,508.00
3,310,778.00

 

14,008.00
